Citation Nr: 1446205	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-43 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969.

This matter is on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  During that Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).

In May 2014, this matter was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in May 2014 to obtain a new examination and updated findings regarding the severity of the Veteran's bilateral hearing loss.  There was a VA examination August 2014, but the audiologist stated, "The Veteran was unable and/or unwilling to provide consistent and reliable responses.  Therefore, due to poor intra-test consistency the results obtained are not suitable for rating purposes."  Accordingly, the Board finds that the Veteran should be afforded an additional examination to obtain updated findings regarding the severity of the Veteran's service-connected bilateral hearing loss.

In this regard, however, the Veteran is admonished that 38 C.F.R. § 3.655 (2013) requires the full cooperation of the Veteran in the examination process, not merely his appearance at the scheduled date of the examination.  In the event consistent and reliable results are not obtained due to any lack of cooperation on the Veteran's part, VA and the Board may conclude that he did not sufficiently "report" for his examination and that his claim would then be decided based solely on the evidence already of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examiner must review the Veteran's electronic VVA claims file be in conjunction with the examination.

All pertinent clinical findings should be set forth in a written report, to specifically include the functional effects caused by the Veteran's bilateral hearing loss disability.

The examiner should also provide an opinion concerning the impact of the bilateral hearing loss disability on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in September 2014.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board would like to take the opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that the Veteran's failure to report for any scheduled examination may result in the denial of his increased rating claim.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

